Title: To George Washington from Royal Flint, 23 April 1779
From: Flint, Royal
To: Washington, George



Sir,
Camp Rariton [N.J.] April 23: 1779

Colonel Beatty, the Comisary General of Prisoners, mentioned to me yesterday; that there were several hundred head of cattle grazing in the pastures about Amboy. He observed that the inhabitants of the adjacent towns were driving their stock cattle to that place to take advantage of the early grass in that neighborhood. As such a collection of cattle, near the seaside, in so defenceless a situation may be an object for the enemy, I thought it my duty to acquaint your Excellency with that circumstance. I am your Excellencys most obt Sert
Royal Flint
